                        3:17-cv-03156-TSH # 89   Page 1 of 9
                                                                                         E-FILED
                                                               Tuesday, 20 July, 2021 02:20:57 PM
                                                                    Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


AUMANN AUCTIONS, INC.,                )
                                      )
           Plaintiff,                 )
                                      )
     v.                               )    Case No. 17-cv-3156
                                      )
CONRAD FLETCHER,                      )
                                      )
           Defendant.                 )


                                    OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Aumann Auctions,

Inc.’s (Aumann) First Motion in Limine (d/e 73) (Motion). The parties

consented to proceed before this Court. Consent to the Jurisdiction by a

United States Magistrate Judge and Reference Order entered July 20,

2018 (d/e 12). The Court directed the parties to submit additional briefing

in connection with the Motion and copies of the exhibits that Aumann seeks

to bar from admission. The parties have done so. For the reasons stated

below, the Motion is ALLOWED.

                                BACKGROUND

     This is a breach of contract case. Aumann alleges that Defendant

Conrad Fletcher entered into a contract with Aumann who agreed to
                                   Page 1 of 9
                     3:17-cv-03156-TSH # 89    Page 2 of 9




conduct an auction for Fletcher in September 2017 to sell Fletcher’s

collection of antique automobiles, tractors, and other related items and

memorabilia, and Fletcher agreed to pay Aumann a commission on the

sales. See First Amended Complaint (d/e 46), ¶¶ 5-17. Fletcher denies

that the parties entered into a contract. See Proposed Pretrial Order (d/e

75), Defendant’s Contested Issues of Fact, ¶¶ 1-6.

     Aumann filed the original Complaint (d/e 1) on July 18, 2017, and a

corrected Complaint (d/e 2) on July 24, 2017. On August 24, 2017,

counsel for Fletcher Theresa Powell sent an email to Aumann’s co-counsel

Edward Graham. The email offered to settle the case by allowing Aumann

to sell some items at auction:

     Ted,

     Here is the spreadsheet of items that are for sale.

     Fletcher needs to be out of the Colorado home by October 1,
     2017.

     Please review the document and talk to your client to see about
     getting this done by that date. I should be in the office
     tomorrow morning. I have a meeting in the afternoon at 2pm.
     The sooner we figure this out the better. Fletcher has to have
     the sale by the above date as he legally has to be off of his
     property shortly thereafter.

     If you can send a proposed new contract that reflects these
     items, the reserves and a date for the auction, that would be
     great-with a notation which provides that signing this contract
     resolves any claims made in your lawsuit of course.
                                 Page 2 of 9
                      3:17-cv-03156-TSH # 89    Page 3 of 9




      Thanks,

      Theresa M. Powell


Plaintiff’s Supplemental Brief in Support of Plaintiff’s First Motion in Limine

(d/e 87) (Plaintiff’s Supplemental Brief), attached Defendant’s Exhibit 1.

Attached to Defendant’s Exhibit 1 was a list of items that Fletcher offered to

have Aumann sell at auction under the terms outlined in the August 24

Email. Plaintiff’s Supplemental Brief, attached Defendant’s Exhibit 1a.

      On August 26, 2017, Attorney Graham responded by email rejecting

the offer:

      Theresa:

      I did talk last night to Kurt Aumann who advises that he is likely
      not interested in an auction under such terms and that even if
      he were such would not be in the seller’s best interests. I
      passed that information on to my associate [co-counsel] Aaron
      Calvert, and I expect that he will be in touch with you shortly to
      see what else we might do to try to resolve the matter.

      Thanks,

      ME

Plaintiff’s Supplemental Brief, attached Defendant’s Exhibit 2.

      Fletcher intends to admit into evidence at trial Defendant’s Exhibits 1,

1a, 2, and other evidence of Fletcher’s offer to allow Aumann to sell certain

items at auction to settle this case. Fletcher intends to use this evidence
                                  Page 3 of 9
                     3:17-cv-03156-TSH # 89    Page 4 of 9




to show that Aumann’s damages should be reduced by the amount he

could have earned in commissions had he conducted the auction proposed

in Exhibits 1 and 1a. Aumann is not entitled to recover damages that

Aumann could have reasonably avoided. See Mayster v. Santacruz, 2020

IL App(2d) 190840 ¶¶ 40-42, 163 N.E.3d 246, 255-56 (Ill. App. 2d Dist.

2020). Aumann moves to bar the evidence as inadmissible settlement

evidence.

                                 ANALYSIS

      The Federal Rules of Evidence govern the admissibility of evidence in

diversity cases in this Court. Fed. R. Evid. 1101; Hammond v. System

Transport, Inc., 942 F.Supp.2d 867, 872 (C.D. Ill. 2013) (citing In re Air

Crash Disaster Near Chicago, Ill. on May 25, 1979, 701 F.2d 1189, 1192-

13 (7th Cir. 1983). Rule 408 provides:

      (a) Prohibited Uses. Evidence of the following is not
      admissible--on behalf of any party--either to prove or disprove
      the validity or amount of a disputed claim or to impeach by a
      prior inconsistent statement or a contradiction:

            (1) furnishing, promising, or offering--or accepting,
            promising to accept, or offering to accept--a valuable
            consideration in compromising or attempting to
            compromise the claim; and

            (2) conduct or a statement made during compromise
            negotiations about the claim--except when offered in a
            criminal case and when the negotiations related to a claim

                                 Page 4 of 9
                     3:17-cv-03156-TSH # 89     Page 5 of 9




            by a public office in the exercise of its regulatory,
            investigative, or enforcement authority.

      (b) Exceptions. The court may admit this evidence for another
      purpose, such as proving a witness' bias or prejudice, negating
      a contention of undue delay, or proving an effort to obstruct a
      criminal investigation or prosecution.

Fed. R. Evid. 408. Aumann argues that Fletcher seeks to use the evidence

of Fletcher’s offer to allow Aumann to conduct an auction described in

Defendant’s Exhibits 1 and 1a which is barred by Rule 408. The Court

agrees. Fletcher’s offer clearly was for settlement purposes. He offered to

allow Aumann to sell certain items in exchange for complete settlement of

all claims in this action. Fletcher intends to use this evidence to dispute the

amount of Aumann’s claim. Aumann is entitled under Illinois law to receive

compensation or damages that he could not reasonably avoid as a result of

the alleged breach of contract. Mayster, 163 N.E.3d at 256. The evidence,

therefore, would be used to prove the correct amount of a disputed claim.

      The cases cited by Fletcher do not apply because they do not

concern settlement offers. In Mayster, the contract buyer of a business

breached an asset purchase agreement immediately before the closing,

and then offered to buy the business the next day, but the seller refused

and sued. Mayster, 163 N.E.3d at 250-53. Fletcher also cites Lawrence v.

Porter, 63 F. 62 (1894). In Lawrence, the seller agreed to supply lumber in

                                  Page 5 of 9
                     3:17-cv-03156-TSH # 89    Page 6 of 9




regular shipments to the buyer’s mill. In the middle of the term of the

agreement, the seller refused to deliver the rest of the lumber on the

contract terms but offered to deliver the rest of the lumber called for in the

contract at a reduction of $.50 for each 1,000 feet of lumber. The buyer

refused and sued. Lawrence, 63 F. at 63. In both cases, the breaching

party’s subsequent offer to revive the transaction and the non-breaching

party’s refusal was evidence that the non-breaching party could have

reasonably avoided some or all of the claimed damages.

       The breaching party’s offers in Mayster and Lawrence were not made

as part of settlement discussions to resolve a pending lawsuit. The

decisions in Mayster and Lawrence, therefore, do not apply to the issue of

admissibility under Rule 408. The proposed evidence is barred by Rule

408.

       The Court also directed the parties to address whether a settlement

offer is relevant to the issue of whether Aumann could have reasonably

avoided some of the damages it claims. Text Order entered July 12, 2021.

The Restatement (Second) of Contracts § 350(1) provides that “damages

are not recoverable for loss that the injured party could have avoided

without undue risk, burden, or humiliation.” Illustrations 14 and 15

accompanying § 350 directly address the situation here:

                                 Page 6 of 9
                     3:17-cv-03156-TSH # 89     Page 7 of 9




      14. A contracts to sell to B a used machine from A's factory for
      $10,000. A breaks the contract by refusing to deliver the
      machine at that price, but offers to sell it to B for $11,000
      without prejudice to B's right to damages. B refuses to buy it at
      that price and, since he cannot find a similar machine
      elsewhere, loses a profit of $25,000 that he would have made
      from use of the machine. B's damages do not include the loss
      of the $25,000 profit, but he can recover $1,000 from A.

      15. The facts being otherwise as stated in Illustration 14, A's
      offer to sell the machine at $11,000 is conditioned on B's
      surrendering any claim that he may have against A for breach
      of contract. B's damages may include the loss of the $25,000
      profit.

Restatement (Second) of Contracts § 350 comment e illustrations 14 and

15 (1981). Illustration 14 fits the circumstances in the Mayster and

Lawrence cases. The breaching party offered an alternative contract that

would have reduced the non-breaching party’s damages. The non-

breaching party’s refusal to take the offer is evidence that the non-

breaching party could have reasonably avoided some of the damages

claimed if he had accepted the breaching party’s post-breach offer. In

those situations, the evidence of the breaching party’s offer may be

relevant evidence.

      The circumstance here fits Illustration 15. Fletcher made his

alternate offer of a different auction conditioned on Aumann surrendering

the rest of his claim against Fletcher. The situation is materially different

from the situation in Lawrence or Mayster. In Lawrence, for example, the
                                  Page 7 of 9
                     3:17-cv-03156-TSH # 89    Page 8 of 9




non-breaching party could have accepted the $.50 per 1,000 feet price

reduction and then sued the breaching party for the rest. The non-

breaching plaintiff would have received compensation equaling all that he

was entitled under the original agreement. Here, if Aumann took Fletcher’s

offer in settlement, Aumann would have only received the commissions

from the alternate auction proposed in Defendant’s Exhibits 1 and 1a. He

would not have been able to sue Fletcher for the rest of the commissions

he would have received under the original alleged auction contract.

Rejecting Fletcher’s settlement offer is not evidence of damages that could

have been reasonably avoided because Aumann would have had to give

up the entirety of his claim for a partial payment.

      Fletcher argues that § 350 of the Restatement is not relevant to a

motion in limine because the section does not concern the admissibility of

evidence. That is true. Section 350, however, shows that Fletcher’s

proposed evidence of settlement negotiations is not evidence that Aumann

could have reasonably avoided some of the loss because he would have

had to give up the rest of his claim. Section 350 illustration 15, therefore,

shows that the proposed evidence is not relevant to the issue of whether

Aumann could have reasonably avoided some of his claimed damages. As




                                 Page 8 of 9
                     3:17-cv-03156-TSH # 89    Page 9 of 9




such, the Court finds that presenting such evidence to the jury would be

confusing and would unfairly prejudice Aumann. Fed. R. Evid. 401, 403.

      THEREFORE, IT IS ORDERED that Plaintiff Aumann Auctions, Inc.’s

(Aumann) First Motion in Limine (d/e 73) is ALLOWED. Defendant Fletcher

is barred in limine from presenting evidence of the parties’ settlement

discussions after this suit was filed for any purpose. Fletcher further may

not mention settlement negotiations in front of the jury.

ENTER: July 20, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 9 of 9
